 
 
Exhibit 10.2


FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT


pursuant to the


2010 LONG-TERM INCENTIVE PLAN
OF
CHINA PHARMA HOLDINGS, INC


*  *  *  *  *


Optionee:  ________


Grant Date:  ________


Per Share Exercise Price:  $________


Number of Option Shares subject to this Option: ________




*  *  *  *  *




THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between China Pharma
Holdings, Inc., a Delaware corporation (the “Company”), and the Optionee
specified above, pursuant to the 2010 Long-Term Incentive Plan of the Company,
as in effect and as amended from time to time (the “Plan”); and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the non-qualified stock option provided for
herein to the Optionee.


NOW, THEREFORE, in consideration of the mutual covenants and premises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:


1.           Incorporation By Reference; Plan Document Receipt.  This Agreement
is subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the grant of
the option hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth
herein.  Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto under the Plan.  The Optionee hereby acknowledges
receipt of a true copy of the Plan and that the Optionee has read the Plan
carefully and fully understands its content.  In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.
 
 
 
 

--------------------------------------------------------------------------------

 


2.           Grant of Option.  The Company hereby grants to the Optionee, as of
the Grant Date specified above, a non-qualified stock option (this “Option”) to
acquire from the Company at the Per Share Exercise Price specified above the
aggregate number of shares of the Common Stock specified above (the “Option
Shares”).  This Option is not to be treated as (and is not intended to qualify
as) an incentive stock option within the meaning of Section 422 of the Code.


3.           No Dividends Equivalents.  The Optionee shall not be entitled to
receive a cash payment in respect of the Option Shares underlying this Option on
any dividend payment date for the Common Stock.


4.           Exercise of this Option.


4.1  Unless otherwise provided in Section 4.4 below or determined by the
Committee, this Option shall become exercisable in accordance with and to the
extent provided by the terms and provisions of Section 6.6 of the Plan.


4.2  Unless earlier terminated in accordance with the terms and provisions of
the Plan and/or this Agreement, this Option shall expire and shall no longer be
exercisable after the expiration of two years from the Grant Date (the “Option
Period”).


4.3  In no event shall this Option be exercisable for a fractional share of
Common Stock.


4.4  This Option shall vest and become exercisable according to the following
vesting schedule:


·  
____________________________





5.           Method of Exercise and Payment.  This Option shall be exercised by
the Optionee by delivering to the Chief Executive Officer of the Company or his
designated agent on any business day (the “Exercise Date”) a written notice, in
such manner and form as may be required by the Company, specifying the number of
the Option Shares the Optionee then desires to acquire (the “Exercise
Notice”).  The Exercise Notice shall be accompanied by payment of the aggregate
Per Share Exercise Price for such number of the Option Shares to be acquired
upon such exercise.  Such payment shall be made in the manner set forth in
Section 6.5 of the Plan.


6.           Termination.


6.1           If the Optionee's employment with the Company and/or one of its
Subsidiaries terminates for any reason, any then unexercisable portion of this
Option shall be forfeited and cancelled by the Company.


6.2           If the Optionee’s employment with the Company and/or its
Subsidiaries terminates for any reason other than due to the Optionee's death or
disability (as defined and determined by the Company), the Optionee’s rights, if
any, to exercise any then exercisable portion of this Option, shall terminate
ninety (90) days after the date of such termination, but not beyond the
expiration of the Option Period, and thereafter such Option shall be forfeited
and cancelled by the Company.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 


6.3           If Optionee's termination of employment with the Company and/or
its Subsidiaries is due to the Optionee's death or disability, the Optionee (or
the Optionee's estate, designated beneficiary or other legal representative, as
the case may be and as determined by the Committee) shall have the right, to the
extent exercisable immediately prior to any such termination, to exercise this
Option at any time within the one (1) year period following such termination due
to death or disability, but not beyond the expiration of the Option Period, and
thereafter such Option shall be forfeited and cancelled by the Company.


6.4 The Board or the Committee, in its sole discretion, may determine that all
or any portion of this Option, to the extent exercisable immediately prior to
the Optionee's termination of employment with the Company and/or its
Subsidiaries for any reason, may remain exercisable for an additional specified
time period after the period specified above in this Section 6 expires (subject
to any other applicable terms and provisions of the Plan and this Agreement),
but not beyond the expiration of the Option Period.


6.5 If the Optionee's employer ceases to be a Subsidiary of the Company, that
event shall be deemed to constitute a termination of employment under Section
6.2 above.


7.           Non-transferability.  This Option, and any rights or interests
therein, shall not be sold, exchanged, transferred, assigned or otherwise
disposed of in any way at any time by the Optionee (or any beneficiary(ies) of
the Optionee), other than by testamentary disposition by the Optionee or the
laws of descent and distribution.  This Option shall not be pledged, encumbered
or otherwise hypothecated in any way at any time by the Optionee (or any
beneficiary(ies) of the Optionee) and shall not be subject to execution,
attachment or similar legal process.  Any attempt to sell, exchange, pledge,
transfer, assign, encumber or otherwise dispose of or hypothecate this Option,
or the levy of any execution, attachment or similar legal process upon this
Option,  contrary to the terms of this Agreement and/or the Plan shall be null
and void and without legal force or effect.  This Option shall be exercisable
during the Optionee’s lifetime only by the Optionee.


8.           Entire Agreement; Amendment.  This Agreement contains the entire
agreement between the parties hereto with respect to the subject matter
contained herein, and supersedes all prior agreements or prior understandings,
whether written or oral, between the parties relating to such subject
matter.  The Board or the Committee shall have the right, in its sole
discretion, to modify or amend this Agreement from time to time in accordance
with and as provided in the Plan; provided, however, that no such modification
or amendment shall materially adversely affect the rights of the Optionee under
this Option without the consent of the Optionee.  The Company shall give written
notice to the Optionee of any such modification or amendment of this Agreement
as soon as practicable after the adoption thereof.  This Agreement may also be
modified or amended by a writing signed by both the Company and the Optionee.


9.           Notices.  Any Exercise Notice or other notice which may be required
or permitted under this Agreement shall be in writing, and shall be delivered in
person or via facsimile transmission, overnight courier service or certified
mail, return receipt requested, postage prepaid, properly addressed as follows.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 


9.1  If such notice is to the Company, to the attention of the Chief Executive
Officer of the Company at Second Floor, No. 17, Jinpan Road, Haikou, Hainan
Province, China                  570216, or at such other address as the
Company, by notice to the Optionee, shall designate in writing from time to
time.


9.2  If such notice is to the Optionee, at his or her address as shown on the
Company’s records, or at such other address as the Optionee, by notice to the
Company, shall designate in writing from time to time.


10.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without reference to the
principles of conflict of laws thereof.


11.           Compliance with Laws.  The issuance of this Option (and the Option
Shares upon exercise of this Option) pursuant to this Agreement shall be subject
to, and shall comply with, any applicable requirements of any federal and state
securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act of 1933, the Exchange Act and the respective
rules and regulations promulgated thereunder) and any other law or regulation
applicable thereto.  The Company shall not be obligated to issue this Option or
any of the Option Shares pursuant to this Agreement if any such issuance would
violate any such requirements.


12.           Binding Agreement; Assignment.  This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Optionee shall not assign any part of this
Agreement without the prior express written consent of the Company.


13.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.


14.           Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.


15.           Further Assurances.  Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as any party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.


16.           Severability.  The invalidity or unenforceability of any
provisions of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of any provision of
this Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.


[Signature page follows]
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Optionee has hereunto set his/her hand, all as
of the Grant Date specified above.


 
CHINA PHARMA HOLDINGS, INC.
       
 
By: _____________________________
 
Name:
 
Title:
           
 
_________________________________
 
[Name of Optionee]




 
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 